israel greenwald and ruth greenwald et al petitioners v commissioner of internal revenue respondent docket nos filed date ps owned interests in bona_fide partnerships that were sub- ject to the tax audit and litigation procedures of sec_1 cases of the following petitioners are consolidated herewith brian verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie greenwald v commissioner the partnerships liquidated and the partnership items for the year of liquidation were determined in partner- ship-level proceedings following those proceedings r issued notices of deficiency determining the partners’ gain on liquida- tion of the partnerships ps filed petitions in response to those notices of deficiency and later moved to dismiss for lack of jurisdiction arguing that outside_basis is a partnership_item that should have been determined at the partnership level and that the notices of deficiency are invalid held gain_or_loss on the disposition of a bona_fide partnership_interest is an affected_item that requires partner-level determinations if the amount of that gain_or_loss could be affected by a partner- level determination peter l banis for petitioners nina p ching for respondent opinion buch judge these cases involve affected items deficiency proceedings that follow from previous partnership-level pro- ceedings in this court petitioners filed a motion to dismiss for lack of subject matter jurisdiction and their argument is that outside_basis is a partnership_item that had to be raised and determined in the prior partnership-level proceedings respondent argues that this court has jurisdiction because outside_basis is an affected_item that requires partner-level determinations both parties however miss the mark in these partner-level affected items proceedings we have juris- diction to redetermine the amounts of any deficiencies attrib- utable to affected items that require partner-level determina- tions because partner-level determinations are required we have jurisdiction to redetermine the deficiencies at issue auchter and nancy auchter docket no paul h hildebrandt and judith a hildebrandt docket no michael cohen and susan cohen docket no bernard j sachs and joan k sachs docket no david kraus and susan kraus docket no jona- than l levine and sarah s levine docket no john a hildebrandt and jean e hildebrandt docket no and david s marsden and rosemary marsden docket no regency plaza assocs of n j v commissioner docket nos and decisions entered date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie united_states tax_court reports background petitioners in these consolidated cases resided in the fol- lowing locations at the time the petitions were filed the greenwalds docket no lived in new york the auchters docket no lived in new jersey paul and judith hildebrandt docket no lived in new jersey the cohens docket no lived in new york the sachses docket no lived in maryland the krauses docket no lived in new york the levines docket no lived in new jersey john and jean hildebrandt docket no lived in new jersey and the marsdens docket no lived in new jersey in laying out the facts we focus on the greenwalds mr greenwald was a limited_partner in regency plaza associates of new jersey regency plaza regency plaza was subject_to the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite the partnership was involved in an apartment project that was managed by republic management inc which also managed other apartment projects insured by the depart- ment of housing and urban development as a result of a transfer of a partnership_interest regency plaza attached a sec_754 election to its form_1065 u s return of partnership income which neither side claims was revoked in regency plaza petitioned the u s bankruptcy court for the district of massachusetts western division for relief under chapter just over a year after the petition was filed the circuit_court of the sixth judicial circuit in and for duval county florida entered a final judgment of foreclosure the partnership owned property that was subject_to a mortgage in favor of beal bank s s b which mortgage was security for a nonrecourse debt against property owned by regency plaza this judgment allowed beal bank to fore- this case has been consolidated with eight other cases one of the other cases involves regency plaza and the others involve a separate part- nership prince manor apartment associates irrespective of the differing entities and petitioners the dispositive facts are similar in all of the cases unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie greenwald v commissioner close its mortgage regency plaza terminated on date because regency plaza had failed to file any_tax returns after filing its return for the internal_revenue_service prepared substitute forms on regency plaza’s behalf for the and taxable years using the return on date the irs issued a notice of final partner- ship administrative adjustment fpaa to regency plaza for its taxable years ending date and date in response to the fpaa brian and nancy auchter partners other than the tax_matters_partner filed petitions in the tax_court mr greenwald filed notices of election to participate in both cases he also filed motions to have him- self appointed the tax_matters_partner the court granted these motions the cases were consolidated and later settled after the conclusion of the tefra proceeding respondent sent the greenwalds a notice of computational adjustment pertaining to regency plaza’s and taxable years four days later on date respondent issued a notice_of_deficiency to the greenwalds for their taxable_year the notice_of_deficiency made an adjustment to the greenwalds’ long-term_capital_gain and made other cor- responding adjustments the irs included a spreadsheet with the notice_of_deficiency explaining how it had calculated the greenwalds’ long-term_capital_gain the spreadsheet refers to information taken from regency plaza’s and forms and the schedule_k-1 partner’s share of for mr greenwald again the forms were prepared by respondent on behalf of regency plaza as was the schedule_k-1 after the notice_of_deficiency was issued respondent revised the initial computational adjustments to allow for a rental real_estate loss and a passive_activity_loss using information provided by the greenwalds the modified com- putational adjustments increased the greenwalds’ deficiency by dollar_figure however respondent seeks only to enforce the defi- ciency as set forth in the original notice income credits deductions etc these cases were calendared for trial at the court’s trial session in boston massachusetts at the calendar call the parties moved to submit the cases under rule however see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie united_states tax_court reports the greenwalds through their counsel also stated that they wanted to submit additional evidence the cases were recalled and the greenwalds explained that the evidence was documents from the attorney who represented another partnership and general_partner in a criminal action by the united_states for equity skimming with respect to regency plaza respondent objected to the documents because they were not relevant and because they had not been provided to respondent until the morning of the scheduled trial to avoid a continuance the greenwalds withdrew the documents accordingly these cases were submitted under rule and a briefing schedule was established after the greenwalds submitted their opening brief they filed their motion to dis- miss as a result the briefing schedule was suspended and the court now turns to the jurisdictional question i partnership and tefra overview discussion partnerships are passthrough entities and as such are not responsible for paying federal_income_tax instead the part- ners report their shares of the partnership items on their own income_tax returns sec_701 although the partnership does not file an annual income_tax return it must file an annual information_return that identifies each partner’s share of income deductions and other tax items sec_6031 congress passed tefra over years ago tefra’s uni- fied audit and litigation procedures were enacted to alleviate the administrative burden caused by duplicative audits and litigation 132_tc_336 a goal of tefra was to promote increased compli- ance and more efficient administration of the tax laws h_r conf rept no pincite 1982_2_cb_600 sec_6221 provides that the tax treatment of all part- nership items is determined at the partnership level the secretary must mail each notice_partner whose name and address is furnished a notice of the beginning of an adminis- trative partnership-level proceeding and an fpaa sec_6223 the determination of partnership items in a part- nership-level proceeding either through a defaulted fpaa or verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie greenwald v commissioner a final court decision is conclusive once adjustments are made at the partnership level the irs will make any nec- essary partner-level changes including changes to affected items if the adjustment to an affected_item is merely com- putational and can be made without making additional partner-level determinations the irs can directly assess the tax due without having to follow the usual deficiency proce- dures sec a sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date however if an adjustment to an affected_item requires a partner-level factual determination the irs must follow defi- ciency procedures sec a a i sec_301 a - 1t a temporary proced admin regs fed reg date ii partnership items a partner’s basis in his partnership_interest is an affected_item to the extent it is not a partnership_item sec_301_6231_a_5_-1t b temporary proced admin regs fed reg date a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a income taxes to the extent the regulations provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 the critical element is that the part- nership is required to make the determination sec except in limited circumstances refund suits for adjustments attrib- utable to partnership items are not permitted sec_7422 and even then any prior_partnership item determination is conclusive sec c see also 131_tc_275 this rule is now set in permanent regulations at sec_301_6231_a_6_-1 proced admin regs which apply to taxable years beginning on or after date sec_301_6231_a_6_-1 proced admin regs forth this rule is now set in permanent regulations at sec_301_6231_a_6_-1 proced admin regs which apply to taxable years beginning on or after date sec_301_6231_a_6_-1 proced admin regs forth permanent regulations replaced the temporary regulations for taxable years beginning on or after date sec_301_6231_a_5_-1 proced admin regs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie united_states tax_court reports a -1 c proced admin regs the failure of the partnership to actually make the determination does not prevent an item from being a partnership_item id partnerships do not keep track of the partners’ outside bases but they may be required to take a partner’s outside_basis into account in some situations for example when a partner purchases an interest in a partnership the partner- ship may elect under sec_754 to make optional adjust- ments to the basis of partnership property if such an elec- tion is made the partner’s initial basis in the partnership is a partnership_item sec_301_6231_a_3_-1 proced admin regs however if the election is not made the part- nership is not required to determine the partner’s initial out- side basis 138_tc_67 accordingly a partner’s outside_basis generally would be an affected_item sec_6231 see tigers eye trading llc v commissioner t c pincite iii jurisdiction the tax_court is a court of limited jurisdiction and can exercise jurisdiction only to the extent provided by statute sec_7442 sec_6214 provides the court with jurisdic- tion to redetermine the correct amount of a deficiency as long as the taxpayer files a timely petition from a valid notice_of_deficiency sec_6213 while the deficiency procedures gen- erally do not need to be followed so as to determine affected items flowing from a tefra partnership-level proceeding an exception is carved out for affected items that require partner-level determinations sec a a i iv precedents in their motion to dismiss petitioners rely heavily on 138_tc_67 in tigers eye the parties stipulated that the partnership was a sham id pincite accordingly n o additional facts were required to determine the absence of an outside_basis because the partnership did not exist for federal tax pur- poses id pincite because no further determinations were necessary outside_basis was a partnership_item id more- over that outside_basis determination also resulted in a determination of the applicability of a gross valuation verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie greenwald v commissioner misstatement penalty see sec_6226 giving the court jurisdiction to determine the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item for taxable years ending after date no further partner-level determina- tions were required in that instance the supreme court recently addressed this same issue in united_states v woods u s ll 134_sct_557 and came to the same conclusion again the court stated that where the partnership is a sham no partner-level deter- minations are needed to determine outside_basis because once the partnerships were deemed not to exist for tax pur- poses no partner could legitimately claim an outside_basis greater than zero id at ll s ct pincite this flows from the fact that there can be no basis in an asset that does not exist such as nonexistent partnership_interest the court went on to say that ‘the basis misstatement and the transaction’s lack of economic_substance are inextricably intertwined ’ id at ll s ct pincite quoting 679_f3d_339 5th cir thus as with tigers eye the court held that outside_basis is a partnership_item when the partnership is held to be a sham and the applicability of the gross_valuation_misstatement penalty arises as a preliminary determination even then the penalty determination is provisional id at ll s ct pincite notwithstanding this type of isolated situation in which outside_basis is determined at the partner- ship level the supreme court acknowledged that a court may otherwise need to determine affected or non-partner- ship items such as outside_basis id even then we do not determine basis in a vacuum in these proceedings we have jurisdiction to redetermine the amounts of deficiencies see secs a a i a to determine the amount of a deficiency any number of partner-level determinations may be required even when components of the partner’s basis in a partnership_interest are fixed as a result of one or more partnership-level deter- minations if for example a partner sold a partnership_interest any deficiency relating to that sale would need to be determined at the partner level the amount_realized on that sale would be a partner-level determination even if all of the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie united_states tax_court reports components of the partner’s basis in the partnership_interest may already have been determined at the partnership level in these specific cases the partners were charged with income as a result of the discharge of partnership liabilities thus petitioners argue that no partner-level determinations are necessary they are mistaken their outside_basis is not fixed by partnership-level deter- minations even in the case of a sec_754 election the tax_court in tigers eye and the supreme court in woods held that outside_basis was a partnership_item because the part- nerships were shams and thus no other determinations were necessary to preliminarily determine that a gross_valuation_misstatement penalty applied that is not the case before us the tefra proceeding regarding regency plaza did not determine that the partnership was a sham and thus in these proceedings we must treat it as a bona_fide partner- ship redetermining the amounts of deficiencies resulting from partnership-level adjustments will require that we look to the partners’ specific facts for example if a partner incurred litigation costs in the defense of the ownership of the partnership_interest those costs would be added to the partner’s outside_basis but they would not be taken into account as part of a sec_754 election or any other part- nership-level determination cf lange v commissioner tcmemo_1998_161 to make such a determination the irs is required to follow deficiency procedures sec a a i determining that a partner did not incur such a cost is just as much a partner-level determination as we have pre- viously stated neither the code nor the regulations there- under require that partner-level determinations actually result in a substantive change to a determination made at the partnership level 129_tc_11 aff ’d in part rev’d in part sub nom 581_f3d_297 6th cir in dicta the court_of_appeals for the sixth circuit arguably took issue with this statement stating that it conflicts with tefra’s mandate to resolve all issues in a single proceeding against the partnership whenever possible desmet v commissioner f 3d pincite however tefra’s mandate is that all partnership items be resolved in a single pro- ceeding sec_6221 and the controlling statute explicitly verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie greenwald v commissioner requires that if partner-level determinations are necessary to determine the correct amount of tax the irs must follow deficiency procedures sec a a i to ignore poten- tial partner-level determinations by assessing without fol- lowing deficiency procedures would have the effect of depriving partners of a prepayment forum where there is a dispute as to the amount or existence of partner-level deter- minations that could affect the amount of the assessment section a a i is specifically intended to give part- ners that prepayment forum under these facts outside_basis is an affected_item requiring partner-level determinations and we have subject- matter jurisdiction over these cases to reflect the foregoing an appropriate order will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a greenw jamie
